5th Court of Appeals
                                                                             FILED: 8/19/2013
                                                         Lisa Matz, Clerk
        NO. 05-13-00313-CR
        NO. 05-13-00311-CR

              IN THE
        COURT OF APPEALS
     FIFTH DISTRICT OF TEXAS
        AT DALLAS, TEXAS

        ===================

   JAMES DARRELL WESTBROOK
          APPELLANT

                 vs.

       THE STATE OF TEXAS,
            APPELLEE
        ================

     ON APPEAL IN CAUSE NUMBERS
       F12-59894-I AND F12-24087-I
FROM CRIMINAL DISTRICT COURT NUMBER 2

          =================

      BRIEF FOR THE APPELLANT,
     JAMES DARRELL WESTBROOK

          ================

                                Deborah Ellison Farris
                                       SBN 06843200
                              4136 High Summit Drive
                                  Dallas, Texas 75244
                                      (972) 484-2895
                         ATTORNEY ON APPEAL ONLY
                   IDENTITY OF PARTIES AND COUNSEL

       This is an appeal from criminal convictions. The only parties are Appellant,
James Darrell Westbrook, BNO 13012474, Dallas County Jail, P.O. Box 660334,
Dallas, Texas, 75222-0334 and the State of Texas, as represented by the Criminal
District Attorney of Dallas County, Texas.
                        ATTORNEYS FOR APPELLANT
At trial and revocation: Rebecca Malek, Asst. P.D. & Margaret Jones-Johnson-133
N. Riverfront Blvd., Dallas, Texas 75207; P.O. Box 225390, Dallas, Texas 75222-
5390
       SBN - 24054378              SBN-00796844
On Appeal: Deborah Ellison Farris - 4136 High Summit Drive, Dallas, Texas 75244
SBN - 06843200
                           ATTORNEYS FOR STATE
At trial and revocation: Felicia Kerney and Adolfo Lopez - 133 N. Riverfront Blvd.,
Dallas, Texas 75207
       SBN - 24012956                SBN - 24070169
On Appeal: Appellate attorney designated by Craig Watkins, District Attorney
Dallas County - 133 N. Riverfront Blvd., Dallas, Texas 75207


                                  THE JUDGE(S)
                          The Honorable Farrel Chapman
                            The Honorable Don Adams
                         Criminal District Court Number 2
                                Dallas County, Texas


                                         -i-
                       TABLE OF CONTENTS
INDEX

IDENTITY OF PARTIES AND COUNSEL              i

TABLE OF CONTENTS                           ii

INDEX OF AUTHORITIES                       iii

STATEMENT OF THE CASES                     2,3

ISSUES PRESENTED                            4

ARGUMENT                                    5

STATEMENT OF FACTS                          6

SUMMARY OF THE ARGUMENTS                    8

PRAYER                                     13

CERTIFICATE OF SERVICE                     13




                              -ii-
Anders v. California, 386 U.S. 738 (1966)                                  5

Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969)          5,12

Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005             11

Harmelin v. Michigan, 501 U.S. 957 (1991)                                 12

Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983)               11

Jeffery v. State, 903 S.W.2d 776 (Tex. App.--Dallas 1995, no pet.)        12

Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005)           10

Robertson v. State, 821 S.W.2d 446,448 (Tex. App.- Corpus Christi    10
1991, pet. ref'd)

Strickland v. Washington, 466 U.S. 668 (1984)                         11

Swarb v. State, 125 S.W.3d 672,684 (Tex. App.-Houston [1st Dist.]    10
2003 pet. dism'd)

Thompson v. State, 9 S.W.3d 808,812-813 (Tex. Crim. App. 1999)            11

Young v. State, 8 S.W.3d 656 (Tex. Crim. App. 2000)                        9

CODES

TEX. CODE CRIM. PROC. ANN. art. 1.13                                      10

TEX. CODE CRIM. PROC. ANN. art. 1.14                                      10

TEX. CODE CRIM. PROC. ANN. art. 1.15                                       9

TEX. CODE CRIM. PROC. ANN. art. 26.13                                     8,9

TEX. PENAL CODE ANN. SEC. 31.03                                            9

TEX. HEALTH & SAFETY CODE, 481.115                                        9
                                -iii-
CONST.

U.S. CONST. amend. VIII          11

TEX. CONST. Art. I § 13          11

TEX. CONST. ART. V § 12          10




                          -iv-
                            NO. 05-13-00313-CR
                            NO. 05-13-00311-CR
                               IN THE
                         COURT OF APPEALS
                              FOR THE
                    FIFTH DISTRICT OF TEXAS AT
                           DALLAS, TEXAS
______________________________________________________

                       JAMES DARRELL WESTBROOK
                               APPELLANT

                                         VS.

                       THE STATE OF TEXAS,
                             APPELLEE
__________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, JAMES DARRELL WESTBROOK, respectfully submits this

brief related to his convictions in Cause Numbers F12-59894-I and F12-24087-I.

Appellant waived a jury and entered negotiated pleas of guilty to the offenses of

theft, enhanced, and possession of a controlled substance, to wit: methamphetamine.

Pursuant to the plea agreements, the court magistrate deferred adjudication of guilt

and placed Appellant on probation for five (5) years community supervision in each

case. Additionally, in Cause Number F12-59894, the court assessed a $2,000 fine

and ordered $206 in restitution. (RR.II-8; CR.II-21). Pursuant to the State's Motion

to Proceed with Adjudications of Guilt, Appellant pleaded true to violations

                                         -1-
of probation. The trial court found Appellant guilty and assessed punishment at five

(5) years' imprisonment in each case. The cases were heard in Criminal District

Court Number 2, before the Honorable Farrell Chapman and the Honorable Don

Adams, judges presiding.

                         STATEMENT OF THE CASES

      In Cause No. F12-24087-I, Appellant, James Darrell Westbrook, was

charged by indictment filed on November 5, 2012, with the offense of theft,

enhanced, alleged to have been committed on or about July 9, 2012, in Dallas

County, Texas. (CR.I-11).

      In Cause No. F12-59894-I, Appellant, James Darrell Westbrook, was

charged by indictment filed on October 29, 2012, with the offense of possession of

a controlled substance, to wit: methamphetamine, alleged to have been committed

on or about September 6, 2012, in Dallas County, Texas. (CR.II-12).

       Both cases were tried together. On November 12, 2012, Appellant requested

that his cases be heard before a magistrate. (CR.I-12; CR.II-13). Appellant waived a

jury and entered negotiated pleas of guilty. (RR.II-5,6; CR.I-15; CR.II-16). In each

case, the State offered State's Exhibit No. 1, Appellant's signed judicial confession

and stipulation of evidence. (RR.II-7; CR.I-16;CR.II-19). The magistrate followed

the plea agreements, deferred a finding of guilt and placed Appellant on five (5)

                                          -2-
years community supervision. (RR.II-8; CR.I-20). Additionally, the trial court

assessed a $2,000 fine and ordered $ 206 restitution in cause number F12-59894.

(RR.II-8;CR.II-21).

        On February 26, 2013, the State filed Motions to Revoke or Proceed with

Adjudications of Guilt alleging Appellant violated certain conditions of his

community supervision. (CR.I-31;CR.II-31). The State's motions were heard on

February 28, 2013, and Appellant pleaded true to the allegations. (RR.III-7; CR.I-

43; CR.II-40). In each case, State's Exhibit No.1, Appellant's signed pleas of true

and stipulations of evidence were offered and admitted into evidence without

objection. (RR.III-7,8). After hearing all the evidence, the trial court adjudicated

Appellant guilty, found the enhancements true, and assessed Appellant's punishment

at five (5) years' imprisonment in each case. (RR.III- 24,25; CR.I-45; CR.II-42).

        The Appellant excepted the verdicts and, filed in each case, Motions for New

Trial and timely Notices of Appeal on February 28, 2013. (CR.I-50, 51; CR.II-

50,51). The undersigned counsel was appointed to represent Appellant on appeal.

(CR.I-54; CR.II-52).



====================
CR.I- refers to the clerk's record in Cause No. F12-24087-I; CR.II- refers to the clerk's record in Cause No.
F12-59894-I ; RR-II. refers to the reporter's record of Appellant's pleas taken on November 12, 2012; RR.III-
refers to the reporter's record of Appellant's pleas taken on February 28, 2013.


                                                    -3-
                      ISSUES PRESENTED FOR REVIEW


       Appellant submits that the brief contains no arguable grounds

of error.




                                         -4-
                                    ARGUMENT

      In compliance with the requirements of Anders v. California, 386 U.S. 738

(1966) and Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969), the

undersigned appointed attorney on appeal for Appellant, James Westbrook, states

that she has diligently reviewed the entire record in the causes and the law

applicable thereto and, in her opinion, the appeals are without merit and wholly

frivolous in that the record reflects no reversible error. It is also the opinion of the

undersigned appointed attorney on appeal that there are no grounds of error on

which an appeal can be predicated.




                                         -5-
                             STATEMENT OF FACTS


      Both cases were tried together. Appellant pleaded guilty to the offenses of

theft and possession of a controlled substance, to wit: methamphetamine. Pursuant

to the plea agreements, the trial court deferred a finding of guilt, placed Appellant

on five (5) years community supervision, and assessed a $2,000 fine and ordered

$206 restitution in cause number F12-59894.

      Later, the State filed motions to proceed with adjudications of guilt alleging

Appellant violated certain conditions of his community supervision. Subsequent to

the hearing on the State's motions, Appellant pleaded true . (CR.I-31; CR.II-

31;RR.III-7).

      Appellant testified that while on probation he was ordered to the Substance

Abuse Facility Punishment Program (SAFPF) and he was unsuccessful because he

has a problem with reading and writing. (RR.III-8). He also stated, but later denied

he has a sleeping disorder and was placed on medications.(RR.III-11,13). Appellant

stated he signed up for the program and that if he could have been able to read and

write that he could have done the program because he participated in the program.

Appellant stated that he does not have a drug problem, even though he

acknowledged that he was convicted of approximately 8 drug offenses in 2007.

(RR.III-17,18). Appellant denied he told the probation officer that he had a

                                          -6-
GED. (RR.III-17). Appellant denied that he stole the car he is now on probation.

(RR.III-18).Appellant admitted his problem is that he is always around the wrong

people and that he cannot read or write. (RR.III-15) .

      Josephine Hadnot, a probation officer with Dallas County, stated that

Appellant advised her that in 2007, while in prison, he got his GED. She stated that

Appellant never advised her that he needed special education classes. (RR.III-20).

      After hearing all the evidence, the court granted the State's motions, found

Appellant guilty, the enhancements true, and assessed Appellant's punishment at

five (5) years' imprisonment, in each case. (RR.III-24,25; CR.I-45;CR.II-42).

Appellant filed Motions for New Trial and Notices of Appeal on February 28, 2013.

(CR.I-50,51; CR.II-50,51).




                                         -7-
                         SUMMARY OF THE ARGUMENTS

         After diligent search, the undersigned attorney, appointed as counsel for

Appellant on appeal, has determined that the appeals are frivolous and without

merit.

         The record in the causes clearly reflects that pursuant to the plea agreements,

the court deferred a finding of guilt and placed Appellant on five (5) years'

community supervision. Additionally, the trial court assessed a $2,000 fine and

ordered $ 206 restitution in cause number F12-59894. (RR.II-8; CR.II-21).Prior to

accepting Appellant's negotiated pleas of guilty, the trial court inquired as to the

voluntariness of the plea and Appellant's understanding of the consequences of his

plea. (RR.II-5,6,7). Appellant stated in the positive and that he understood its

consequences. (RR.II-6,7). The Appellant testified that he can read and understands

the English language. (RR.II-5). The trial court made a specific finding that

Appellant was competent to enter his pleas. (RR.II-8). Additionally, after a complete

review of the record, the undersigned attorney is satisfied that Appellant was

competent to enter his pleas of guilty, and that the pleas were both free and

voluntary. TEX. CODE CRIM. PROC. ANN. art. 26.13 (b). The record contains

written admonishments in accordance with the terms of TEX. CODE CRIM.

PROC. ANN. art. 26.13. (CR.I-13). The admonishments contain a deportation

                                            -8-
clause. The admonishments were signed by Appellant. (CR.I-19; CR.II-20).

Additionally, Appellant was admonished in open court by the trial court judge; those

admonishments are in substantial compliance with Article 26.13. (RR.II-4-8).

      The State introduced evidence sufficient to substantiate Appellant's pleas of

guilty. TEX. CODE CRIM. PROC. ANN. art. 1.15. Appellant judicially

confessed to the crimes with which he was charged; this was introduced, in each

case as State's Exhibit 1. (RR.II-7; CR.I-18;CR.II-19). Appellant testified and

admitted that he was pleading guilty voluntarily. (RR.II-7). Pursuant to the plea

agreements, the trial court deferred adjudication of guilt and placed Appellant on

community supervision for five (5) years. In cause no. F12-59894-I, the court

assessed a $2,000 fine and $206 in restitution. (RR.II-8). Subsequently, the state

filed motions to adjudicate guilt. At the hearing to adjudicate guilt, Appellant

pleaded true to certain violations. The trial court adjudicated Appellant guilty and

assessed his punishment at (5) years confinement in each case.

      After diligent review of the record, the undersigned attorney perceives no

error jurisdictional or non jurisdictional defects. Compare Young v. State, 8 S.W.3d
656 (Tex. Crim. App. 2000). The indictments for theft and possession of a

controlled substance, to wit: methamphetamine, contain all elements of the offenses

as prescribed by TEX. PENAL CODE, SECTION 31.03 and TEX. HEALTH &

                                          -9-
SAFETY CODE, 481.115. The indictments conferred jurisdiction upon the trial

court. TEX. CONST. Art. V § 12. , Robertson v. State, 821 S.W.2d 446,448 (Tex.

App.- Corpus Christi 1991, pet. ref'd); Swarb v. State, 125 S.W.3d 672,684 (Tex.

App.-Houston [1st Dist.] 2003 pet. dism'd); Poindexter v. State, 153 S.W.3d 402,

405 (Tex. Crim. App. 2005). No complaint, either in the form of objections or

motions were made to the indictments of theft and possession of a controlled

substance, to wit: methamphetamine TEX. CODE CRIM. PROC. ANN. art. 1.14

(b).

       The undersigned attorney has searched the record for any pre-trial motions

which might support a point of error. No pre-trial motions, if any, were brought to

the court's attention which might support a ground of error. Hence, there is nothing

for review.

       The request for referral to a magistrate was signed by all the parties and the

presiding judge Don Adams. (CR.I-12,13). Appellant properly waived his right to a

jury trial in accordance with the terms of TEX. CODE CRIM. PROC. ANN. art.

1.13. (RR.II-5,6; CR.I-15;CR.II-16). The waivers made in open court and the court's

admonitions to the defendant were signed by all parties, and received the consent

and approval of the trial court, as required by Art. 1.13. (CR.I-15; R.II-16).

       The undersigned attorney has reviewed the records to determine if any

                                         -10-
objections were made on Appellant's behalf which would support a Point of Error on

appeal. No objections were made on Appellant's behalf. Nor does the record reflect

any opportunity where a proper objection could have been interposed on Appellant's

behalf. The record reflects that Motions for New Trial were not filed at the time of

the deferred adjudication sentence. The Motions for New Trial filed after the

revocations were overruled by the trial court. There is no basis on which to predicate

a point of error. The undersigned attorney has reviewed the performance of trial

counsels. Based on the standards of Strickland v. Washington, 466 U.S. 668

(1984), Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005 (quoting

Thompson v. State, 9 S.W.3d 808, 812-813 (Tex. Crim. App. 1999), the record

reflects that Appellant received reasonably effective assistance of trial counsel at

both the guilty plea and motion to revoke hearings.

      The trial court inquired as to whether Appellant was aware of the proper

range of punishments and Appellant responded in the positive. (RR.II-6). The

signed admonishments also contain the proper range of punishments established by

the Legislature, and as such, do not violate the constitutional prohibitions against

cruel and unusual punishment or either U.S. CONST. amend. VIII or TEX.

CONST. Art. I § 13. (RR.III-24,25). Harris v. State, 656 S.W.2d 481, 486 (Tex.

Crim. App.1983); Thompson v. State, 9 S.W.3d 808, 812-813 (Tex. Crim. App.

                                         -11-
1999). Nor does the undersigned attorney discern anything in the record to suggest

that the punishments assessed are grossly disproportionate to the crimes. See

Harmelin v. Michigan, 501 U.S. 957 (1991). Additionally, no objection was made

to the punishment assessed. Both of the court's written judgments appear accurate.

(CR.I-45; CR.II-42 ).

      The undersigned appointed attorney on appeal has served a copy of this brief

on Appellant. At this time, the undersigned attorney informed Appellant, by letter,

that, in her professional opinion, the appeal is without merit. The undersigned

attorney also explained that Appellant also has the right to review the record and file

a pro se brief if he so desires. The undersigned attorney has explained to Appellant

that the trial court may make the records available to him. Gainous v. State, 436
S.W.2d at 138. Appellant has also been informed by the undersigned attorney that

he may request an extension of time from this Honorable Court for the filing of a

pro se brief if he so desires. The undersigned attorney has also attached a Motion to

Withdraw as mandated by the Court's opinion in Jeffery v. State, 903 S.W.2d 776

(Tex. App.--Dallas 1995, no pet). In the undersigned attorney's professional opinion,

Appellant received a fair trial free from reversible error. After full review of the

record, the undersigned attorney is of the opinion that the appeals are without merit

and wholly frivolous in that the record reflects no reversible error.

                                          -12-
                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Appellant prays, that if

reversible error appears in the record of the trial of these cases, that this Honorable

Court enter judgments of acquittal or, in the alternative, to reverse the convictions

and remand the cases to the trial court for further proceedings.

                                                              Respectfully submitted,

                                                        ________________________

                                                               Deborah Ellison Farris
                                                                      SBN 06843200
                                                             4136 High Summit Drive
                                                                 Dallas, Texas 75244
                                                                     (972) 484-2895

                          CERTIFICATE OF SERVICE
      I hereby certify that a true copy of the foregoing brief will be E-briefed to the
Fifth Court of Appeals, 600 Commerce Street, Dallas, Texas 75202 and by hand
delivery to the same, and to the Appellee, Craig Watkins, District Attorney for
Dallas County, Texas, Appellate Section, Crowley Courts Bldg., 133 N. Riverfront
Blvd., LB-19, Dallas, Texas, 75207, by hand delivery to the District Attorney's
"basket" located in the Dallas Court of Appeals, and to Appellant, James Darrell
Westbrook, BNO 13012474, Dallas County Jail, P.O. Box 660334, Dallas, Texas,
75222-0334 by U.S. Mail or about this _____ day of August 2013.




                                       _____________________________________
                                                  DEBORAH ELLISON FARRIS

                                         -13-
                            NO. 05-13-00313-CR
                            NO. 05-13-00311-CR
                               IN THE
                         COURT OF APPEALS
                              FOR THE
                    FIFTH DISTRICT OF TEXAS AT
                           DALLAS, TEXAS
______________________________________________________

                       JAMES DARRELL WESTBROOK
                               APPELLANT

                                        VS.

                            THE STATE OF TEXAS,

                              =================

                        MOTION TO WITHDRAW
                   AS APPOINTED COUNSEL ON APPEAL

                               ================
      COMES NOW Deborah Ellison Farris, appointed counsel on appeal,
respectfully submits this Motion to Withdraw as Appointed Counsel on Appeal in
the above entitled and numbered causes. In support of this Motion, appointed
counsel would show this Honorable Court the following:
                                         I.
      On February 28, 2013, the undersigned attorney was appointed by the
Honorable Don Adams, presiding judge of Criminal District Court Number 2 of
Dallas County, Texas to represent Appellant in the appeal of his convictions in these
causes; notice of appeal given on February 28, 2013. Pursuant to the appointment,
the undersigned attorney prepared and filed Designations of the Clerk's Record and
                                         -1-
requests for the Court Reporter's Records for appeal on Appellant's behalf.
                                          II.
       After a full review of the records in the causes, the undersigned attorney is of
the opinion that there are no grounds of error upon which an appeal can be
predicated.
                                          III.
       The undersigned attorney informed Appellant, by letter, that, in her
professional opinion, the appeals are without merit. The undersigned attorney has
explained to Appellant that he has the right to file a pro se brief if he so desires and
that the trial court may make the records available to him if he desires to file a pro
se brief. Counsel has mailed copies of the brief and the clerk and reporter's records
to Appellant. Appellant has been informed by the undersigned attorney that he may
request an extension of time from this Honorable Court for the filing of a pro se
brief, if he so desires.
       WHEREFORE, PREMISES CONSIDERED, the undersigned attorney
prays that this Court grant the Motion to Withdraw as Appointed Counsel on Appeal
in the above entitled and numbered causes.
                                                               Respectfully submitted,


                                                               Deborah Ellison Farris
                                                                      SBN 06843200
                                                             4136 High Summit Drive
                                                                 Dallas, Texas 75244
                                                                      (972) 484-2895
                                                                  Attorney on Appeal


                                          -2-
                         CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the foregoing will be E-
briefed and by U.S. mail, delivered to the Fifth Court of Appeals, 600 Commerce
Street, 2nd floor, Dallas, Texas 75202 and the Appellee, Craig Watkins, the
Criminal District Attorney of Dallas County, Texas, 133 N. Riverfront Blvd., Dallas,
Texas 75207 in their "basket" in the Court of Appeals, Fifth Judicial District at
Dallas; and to Appellant, James Darrell Westbrook, BNO 13012474, Dallas County
Jail, P.O. Box 660334, Dallas, Texas, 75222-0334 by U.S. Mail or about this
_______ day of August 2013.




                                              _______________________________
                                                           Deborah Ellison Farris




                                        -3-